DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed 6/28/21, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant’s arguments, see page 11, filed 6/28/21, with respect to claim 1 have been fully considered and are persuasive.  The invocation of 35 U.S.C. 112(f) has been withdrawn. 

Applicant's arguments filed 6/28/21 have been fully considered but they are not persuasive.
Regarding applicant’s argument for claim 1, on pages 12 and 13, that Kawamura does not disclose a confirming screen, examiner disagrees.  Figure 14 discloses warning a user that setting changes to the “basic” settings of sheet information cannot be made, but then allows (as described in paragraph 93) the user to proceed with other sheet information changes.  Therefore figure 14 is itself a “confirmation screen” that informs a user and allows come changes to proceed via button 1405 thereby teaching the disputed limitation.

Claim Objections
Claims 1 and 14-16 are objected to because of the following informalities:  each claim uses the word “conforming” in a context that appears the applicant meant “confirming”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1-5, 7, 8 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2019/0009595 by Kawamura et al.
2)	Regarding claim 1, Kawamura teaches a sheet information changing apparatus (figure 1, item 102; a computer device), comprising: a user interface that receives a changing instruction for changing sheet information of a sheet holder of a printing apparatus (figure 4B; paragraph 48; control apparatus including CPU 301, can receive settings adjustments to particular paper trays); and controller that changes the sheet information of the sheet holder based on the changing instruction received by the user interface (figure 7; paragraph 72; settings can be updated for a particular paper tray), wherein the controller restricts change of the sheet information of the sheet 
3)	Regarding claim 2, Kawamura teaches The sheet information changing apparatus according to claim 1, wherein the user interface further receives another sheet information, and wherein the controller changes the sheet information of the sheet holder to the another sheet information based on the changing instruction received by the user interface (figure 13; paragraph 88; sheet information can be changed to other sheet information based on user instructions).
4)	Regarding claim 3, Kawamura teaches the sheet information changing apparatus according to claim 1, wherein the controller does not change the sheet information based on reception of an instruction not to change the sheet information of the sheet holder via the confirming screen (figure 13; paragraphs 88 and 89; when a particular sheet information is not selected to be changed the value is not changed).

6)	Regarding claim 5, Kawamura teaches the sheet information changing apparatus according to claim 4, wherein the user interface displays the reason of the restriction when the controller restricts change of the sheet information of the sheet holder (figure 14; paragraph 92; when sheet IDs are found to match a reserved job the setting changes are restricted and the message is displayed).
7)	Regarding claim 7, Kawamura teaches the sheet information changing apparatus according to claim 1, wherein the user interface selects a sheet holder from among a plurality of sheet holders, wherein the user interface receives the changing instruction for changing sheet information of the sheet holder selected by the user interface, and wherein the controller changes the sheet information of the sheet holder selected by the user interface based on the changing instruction received by the user interface (figure 13, item 1307; paragraph 88; particular sheet holder is selected and setting changes are made).
8)	Regarding claim 8, Kawamura teaches the sheet information changing apparatus according to claim 1, wherein the user interface selects a sheet holder from among a plurality of sheet holders, and wherein the controller restricts change of the sheet information of the sheet holder selected by the user interface (figure 13, item 1307; particular sheet is selected and when the sheet ID matches a reserved job as disclosed in paragraph 92 the changes to the sheet information is restricted).
9)	Claims 14-16 are taught in the same manner as described in the rejection of claim 1 above.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672